 450DECISIONSOF NATIONALLABOR RELATIONS BOARDCIO, and InternationalUnionof OperatingEngineers,Local Union No. 12, AFL-CIO, are labororganizations within the meaningof the Act.2.By discriminating in regard to the hire and tenure of employment of its em-ployees,therebydiscouraging membershipin the abovelabororganization,Respond-ent has engaged in and is engaging in unfairlaborpractices within the meaning ofSection 8 (a) (3) and(1) of the Act.3.Theaforesaid unfair labor practices affect commercewithin themeaning ofthe Act.[Recommendations omitted from publication.]Gray,Rogers, Graham&OsborneandMadison Earl CarrithersandAlbert Ellis Hartley, Jr.andLocal No. 189, AmericanFederation of Technical Engineers,AFL-CIO.CasesNos.19-CA-1799, 19-CA-1800, and 19-CA-1799-2.October 25, 1960DECISION AND ORDEROn March 31, 1960, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and a supporting brief.The Board' has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthese cases and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations, except as modified herein.1.We agree with the Trial Examiner that the Respondents areengaged in a business affecting commerce within the meaning of theAct and that the assertion of jurisdiction thereof is warranted.TheRespondents are engaged in the business of architecture, engineering,and land surveying at Fairbanks, Alaska.During 1959, they per-formed services valued at $35,482 for the U.S. Corps of Engineers,Ladd Air Force Base, and Eielson Air Force Base. In addition, serv-ices connected with airstrips were performed for Alaska's Interna-tional Airport and the Alaska Department of Aviation, which werevalued in excess of $18,000 and $26,000, respectively.Upon the entirerecord, we find that the Respondents' operations exert a sufficientimpact on national defense to justify our exercising jurisdiction inthese cases.'1Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Leedom and Members Rodgers and Jenkins].aReady Mixed Concrete&Materials,Inc.,122 NLRB 318.129 NLRB No. 52. GRAY,ROGERS, GRAHAM&OSBORNE4512.We agree with the Trial Examiner that the Respondents dis-charged employees Hartley and Carrithers because of their member-ship in the Union and thereby violated Section 8(a) (3) of the Act.3.We do not agree with the Trial Examiner that the Respondentsviolated Section 8(a) (5) of the Act by their refusal to bargain withthe Union.The Union's request for bargaining on May 30, 1959, was for aunit of full-time field survey employees.At that time, the Trial Ex-aminer has found, there were three such employees, two of whom weremembers of the Union. The latter two employees, who are the com-plainants in this case, were hired on May 9, 1959, and they spent mostof their May employment, as did Tampke, the third of the afore-mentioned employees, in field survey work.However, none of Re-spondents' employees are in fact full-time field survey crew members.The amount of field survey work depends to a large extent on climaticconditions, little, if any, being possible during the cold winter months.During the season when field survey crews function, such work is notassigned exclusively to any particular individuals.The Respondents'employees are capable of performing field surveys or drafting andother related duties and, as conditions demand, they may be as-signed to one or the other type of work. For example, a total of sevenemployees performed some surveying work during May 1959.Clearly, therefore, the interests of the three employees requested bythe Union are indistinguishable from those of the other employees inthe group performing dual functions.Consequently, a unit confinedto them is inappropriate for purposes of collective bargaining.Andas the Union, with its representation of only two employees, cannotbe found to have represented a majority of employees in the appro-priate unit at any time, we conclude that the Respondent did not vio-late Section 8 (a) (5) of the Act.'ORDERUpon the entire record in this proceeding, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondents, Bob P.Gray, Leslie Rogers, Jennings Graham, and Edward Osborne, a co-partnership d/b/a Gray, Rogers, Graham & Osborne, Fairbanks,Alaska, their officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Local No. 189, American Feder-ation of Technical Engineers, AFL-CIO, or in any other labor or-ganization, by discriminating against their employees in regard totheir hire or tenure of employment, or any term or condition of theiremployment, except to the extent that such right may be affected by3See E. R.Goddard&Company, Inc.,105 NLRB849, 856-858. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDan agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.(b) In any manner interfering with, restraining, or coercing theiremployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local No. 189, American Feder-ation of Technical Engineers, AFL-CIO, or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofmutual aid or protection as guaranteed in Section 7 of the Act, and torefrain from any and all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Albert Ellis Hartley, Jr., and Madison Earl Carrithersimmediate and full reinstatement to their former or substantiallyequivalent jobs, without prejudice to any rights and privileges pre-viously enjoyed by them, and make them whole for any loss of paythey may have suffered by reason of Respondents' discriminationagainst them, in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpaydue and the right of reinstatement under the terms of the Orderherein.(c)Post at its establishment at Fairbanks, Alaska, copies of thenotice attached hereto marked "Appendix." 4 Copies of said notice,to be furnished by the Regional Director for the Nineteenth Region,shall, after being duly signed by Respondents' authorized representa-tive, be posted by the Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure thatsuch notices are not altered, defaced, or covered by other material.(d)Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order, what steps Re-spondents have taken to comply herewith.In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." GRAY, ROGERS, GRAHAM & OSBORNE453IT IS FURTHER ORDERED that the consolidated complaint herein be,and it hereby is, dismissed, insofar as it alleges that the Respondentsviolated the Act otherwise than as found above.MEMBER RODGERS,dissenting :I do not think that Respondent's operations have a sufficient impacton national defense to warrant the assertion of jurisdiction in thiscase.Ready Mixed Concrete & Materials, Inc.,122 NLRB 318. Ac-cordingly, I would dismiss the complaint.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relation=.Board, and in order to effectuate the policies of the National LaboiRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Local No. 189, Amer-ican Federation of Technical Engineers, AFL-CIO, or in anyother labor organization of our employees, by discriminatingagainst our employees in regard to their hire or tenure of employ-ment, or any term or condition of employment, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8(a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to assist Local No. 189,American Federation of Technical Engineers, AFL-CIO, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the NationalLabor Relations Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL offer to Albert Ellis Hartley, Jr., and to Madison EarlCarrithers immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to any rightsand privileges previously enjoyed by them, and we will make themwhole for any loss of wages suffered as a result of our discrimina-tion against them.All our employees are free to become, remain, or refrain from be-coming or remaining members of the above-named Union, or any 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDother labor organization,except to the extent that this right may beaffected bya lawful agreement requiring membership in a labororganization as a condition of employment,as authorized in Section8(a) (3) of the Act, as modifiedby theLabor-Management Reportingand Disclosure Act of 1959.GRAY, ROGERS, GRAHAM & OSBORNE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed on June 12,1959, byMadison E.Carrithers, upon acharge duly filed on June15, 1959, by Albert E.Hartley, Jr., and upon a chargeduly filed on November 11, 1959,by LocalNo. 189, American Federation ofTechnical Engineers,AFL-CIO,herein called the Union,the General Counsel ofthe NationalLaborRelations Board, herein called the General Counsel i and theBoard, respectively,through the Regional Director for the Nineteenth Region(Seattle,Washington),issued an amended consolidated complaint,dated January 6, 1960,against the firm ofGray,Rogers,Graham&Osborne, Fairbanks,Alaska, hereincalled Respondent,alleging that Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8(a) (1),(3),and (5)and Section 2(6) and(7) of the NationalLaborRelations Act, as amended,61 Stat. 136,hereincalled the Act.Copies of the charges,amended consolidated complaint, and notice of hearingthereon were duly served upon Respondent,Hartley,Carrithers,and the Union.Specifically,the amended consolidated complaint alleged that (1) since May 30,1959, Respondent has refused to bargain collectivelywiththeUnion although theUnion was then,and still is, the selected and designated collective-bargaining repre-sentative of Respondent's employees in a certain appropriate unit; and (2) Re-spondent discharged Hartley and Carrithers on June 1, 1959, and thereafter hasrefused to reinstate either of them, because each had signed cards authorizing theUnion to represent them for the purposes of collective bargaining.On January 14, 1960, Respondent duly filed an answer to the amended con-solidated complaint denying the commission of the unfair labor practices alleged.As for an affirmative defense said answer averred that the Board"does not havejurisdiction in the cause "Pursuant to due notice,a hearing was held on February 1 and 2, 1960,at Fair-banks, Alaska, before the duly designated Trial Examiner.The General Counsel andRespondent were represented by counsel.Full opportunity was afforded all partiesto be heard,to examine and cross-examine witnesses,to introduce evidence perti-nent to the issues, to argue orally at the conclusion of the taking of the evidence, andto file briefs on or beforeFebruary 26, 1960TheRespondent filed a brief onMarch 1,1960.The Trial Examiner has carefully considered said brief althoughitwas not timely filed.After theclose of the hearing, Respondent's counsel and the General Counselentered into a written stipulation providing for the taking of the testimony of LeslieRogers, a Respondent partner, by written interrogatories.The said stipulation ishereby received in evidence and marked"Trial Examiner'sExhibit No. 1." Saidtestimony was taken and sworn to before Respondent's counsel at Fairbanks,Alaska,on March 4, 1960. Said testimony was receivedby theTrial Examiner on March 7,1960.The interrogatories are hereby received in evidence and marked "TrialExaminer's Exhibit No. 2."Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:IThis term specifically includes counsel for the General Counsel appearing at thehearing. GRAY, ROGERS, GRAHAM & OSBORNE455FINDINGS OF FACT1.RESPONDENT'S BUSINESS OPERATIONSRespondent, a copartnership consisting of Bob P. Gray, Leslie Rogers, EdwardOsborne, and Jennings Graham, is engaged in the business of architecture, engineer-ing, and land surveying, at Fairbanks, Alaska.Respondent rendered services to the Federal Government and to the Territory ofAlaska during 1958-59 as follows:Worked,1958Paid,1958Worked,1959Paid,1959U S Corps of Engineers_______________________________$500000$10,482 00$10,98200State Department of highways________________________15,700 00$15,000 00980 001, 680 00University Geophysical Institution 2___________________1,000 001,000 00956 00956 00State Department of Agriculture_______________________00531 00531 00Ladd Air Force Base, Fairbanks_______________________3.726 003,726 0013,000 009,445 00Eielson Air Force Base, Fairbanks_____________________11,250 0011.250 0012,000 00Alaska Department of Aviation________________________4,645 004,645 0026,, 300 0023,300 00'$2,250-1958 workIn addition to the above, Respondent, during 1959, rendered services to the Inter-national Airport in the amount of $18,660.This airport is the largest commercialairport in Fairbanks and is used by the major airlines, such as Pan-American.During 1959, Respondent also rendered services to the Fairbanks school district inthe sum of approximately $55,000; and in 1958-59, rendered services, amountingto between $14,000 and $15,000, to a Fairbanks bowling alley and designed adress shop for Gladys Morris. In 1959, it rendered services, amounting to approxi-mately $2,000, to the Golden Valley Electric Association, a rural electric associationwhich supplies power to communities located outside of the area served by FairbanksMunicipal Utility Company.On the basis of the foregoing facts, the Trial Examiner finds, in line with estab-lished Board authority and contrary to Respondent's contentions, that Respondentisengaged in, and during all times material was engaged in, business affectingcommerce within the meaning of the Act and that its operations meet the standardsfixed by the Board for the assertion of jurisdiction.If.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees ofRepondent.III.THEUNFAIR LABOR PRACTICES INVOLVEDA. The refusal tobargaincollectivelywith the Union1.The appropriate unitThe amended consolidatedcomplaintalleged that, during all timesmaterial, allRespondent's full-time field survey personnel, excluding all other personnel, consti-tuted, and now constitute, a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act.Respondent's answer to the amendedconsolidated complaint denied the aforesaidallegation.Upon the entire record in the case, the Trial Examiner is of the opinion, andfinds, that all Respondent's field survey personnel, excluding all other personnel,constituted, and now constitute,a unitappropriate for the purposes of collectivebargaining within themeaningof Section 9(b) of the Act, with respect to grievances,labor disputes, rates of pay, wages, hours of employment, and other conditionsof employment.The Trial Examiner further finds that said unit insures to saidemployees the full benefit of their right to self-organization, to collective bargaining,and otherwise effectuates the policies of the Act.2.The Union's majority status in the appropriate unitAs of May 30, 1959,3 the date when the Union madeits initialdemand for recog-nition,there were three persons 4 in the unit hereinabove found appropriate.Ac-2 A branch of the University of Alaska3Unless otherwise noted, all dates hereinafter mentioned refer to 19594Namely, Hartley, Carrithers, and Fred Tampke. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDcording to the credible testimony of Hartley, he and Carrithers went to the Union'shall, sometime between May 15 and 30, and there, in the presence of each other andin the presence of Union Business Manager Ronald Labe, signed union membershipapplication cards expressly authorizing the Union to represent them for collectivebargaining; and that after they had signed said cards they handed them to Labe.Upon the basis of the entire record, the Trial Examiner finds that the Union was,sometime between May 15 and 30, at all times thereafter has been, and still is theduly selected and designated representative of the majority of the employees in theappropriate unit, and, by virtue of Section 9(a) of the Act, was, prior to May 30, andsince that date has been, the exclusive representative of all the employees in saidunit for the purposes of collective bargaining in respect to grievances, labor dis-putes, rates of pay, wages, hours of employment, and other conditions of employment.3.The refusal to bargaina.The pertinent factsUnion Recording Secretary Dietrich T. Strohmaier credibly testified 5 that about5 p.m. on May 30, he and Labe went to Respondent's offices and met with Rogers;that after introducing himself to Rogers, Labe asked whether Respondent "wouldbe willing to commence negotiations" looking toward a collective-bargaining contract"covering the field survey personnel"; that Labe then handed Rogers the membershipapplication cards which Hartley and Carrithers had signed; that after Rogers hadexamined said cards, he remarked, "This will cost them their job [sic]"; that Labethen stated that it would be illegal for Rogers to take such action; and that Rogersthen asked what the union wage scale was and when he was told what it was,he said: "The union scale was too high because, number one, the company couldnot afford to pay it, and number two, the experience and quality of the workingforce available was not such that it was worth this type of pay," adding that he"was quite dissatisfied with the Union help he had had."Discussion was also hadabout the pay Hartley and Carrithers were receiving.Rogers then said that Re-spondent was doing Hartley and Carrithers each a favor by employing them becausetheywere receiving valuable experience while being paid.When Strohmaierquestionedthe wisdom of sending two purportedly inexperienced men to the jobwithout direct supervision, Rogers remarked. "Well, anybody can run a pole line."The above-referred-to meeting ended after Rogers had suggested that perhaps"the union might work out an apprenticeship program" and Labe and Strohmaierstating that was "a fit subject matter for negotiations if and when the company woulddesire to commence negotiations[they] again asked if the firm would bewilling to open negotiations, and Mr. Rogers said he couldn't say."Strohmaier testified further, and the Trial Examiner finds, that Rogers contendedat the May 30 meeting, referred to immediately above, that certain part-timefield survey employees should be included in the unit.However, the record discloses,and the Trial Examiner finds, that on May 30, the only full-time field survey em-ployees in Respondent's employ were Hartley, Carrithers, and Tampke; that duringthemonth of May, Tampke worked surveying 1761/2 hours, Charles Morgan 3hours, JerryHook 8 hours, Hartley 142 hours, Carrithers 138 hours, JohnWhitaker 121/2 hours, and Roy Wright 241/2 hours.On June 3, Respondent received a letter from Labe again requesting that Respond-ent bargain collectively with the Union for the field survey personnel.On June 4, Rogers wrote the union:This is to acknowledge your letter received June 3, 1959, and to advise youthat we are willing to discuss with you the question of your representation ofmen in our employ and any other pertinent matters.It is understood, as per your agreement with our attorney, Mr. Merdes, thatyou will, upon receipt of the letter withdraw your picketing operation.5In the light of the entire record in the case, the Trial Examiner has accepted as sub-stantially correct the testimony of Strohmaier and has rejected Rogers' testimony respect-ingwhat transpired in Respondent's offices on May 30 between Rogers, Labe, andStrohmaier, mainly on (1) his observation of the conduct and deportment at the hearingof Strohmaier; (2) a very careful scrutiny of the record, including Rogers' deposition, allofwhich has been carefully read, and parts of which have been reread and recheckedseveral times : (3) the candor with which Strohmaier testified ; and (4) the fact thatStrohmaier impressed the Trial Examiner as being a person who is meticulous in notenlarging his testimony beyond his actual memory of what occurred. GRAY,ROGERS, GRAHAM&OSBORNE457B. Concluding findingsThe right of employees under Section 7 of the Act "to form,join, or assist labororganizations,to bargain collectively through representatives of their own choosing[and] to refrain from any or all such activities"iseffectively implemented bySection 8(a)(1) and(5).These provisions forbid an employer to"interfere with,restrain,or coerce employees in the rights guaranteed in Section 7," and likewise pro-hibit an employer from refusing to recognize or bargain collectively with the majorityrepresentative of his employees in the appropriate unit.The employer's economichold over his employees,which inheres in their relationship,is thereby neutralized inmatters of organization and representation,which are particularly the concern of theemployees.Interdiction against tmployer intrusion in such matters is essential ifemployees are to be free from the coercive influence of their employer,for employeesare, as the courts have repeatedly and uniformly held, not insensitive to the advan-tages in their employment that they consider are likely to flow from their employer,nor to the disadvantages which may attend their choice of representative opposed bytheir employer.And for the same reason,employees cannot be expected to derivethe full benefit from their protected right of self-organization and to the selectionof a representative of their own choosing if they believe,"from circumstanceswhich their employer created or for which he was fairly responsible,"6 that theirrepresentative,however chosen,is subject to the employer's approval or disapproval.In open disregard to its duty under the Act, Respondent embarked upon a cam-paign to defeat the unionization of its employees as soon as it was apprised that theyhad selected the Union as their collective-bargaining representative.Thus, as foundbelow, the very next workday after Labe and Strohmaier had requested recognition oftheUnion as the exclusive collective-bargaining representative of the field surveypersonnel and had exhibited to Rogers the union membership application cards Hart-ley and Caruthers had signed,Respondent discriminatorily discharged those twoemployees.On May 30, when the Union demanded to be recognized and dealt with on behalfof the employees in the appropriate unit, the Union,in fact, was the duly designatedcollective-bargaining representative of the majority of said employees.Respondent'srefusal to recognize and deal with the Union was a clear violation of Section 8(a) (5)of the Act,unless at that time Respondent had a bona fide doubt that the Unionrepresented a majority.Respondent's conduct and activities,following the Union'sdemand for recogni-tion, reveal Respondent'swant of good faith.Normally, the Board does not holdan employer in violation of the Act,if he in good faith questions the union'smajoritystatus.But here Respondent,upon learning of the majority status, immediatelyresorted to serious unfair labor practices thereby transgressing the bounds of permis-sible conduct to a sufficient extent to warrant a conclusion that its refusal to recog-nize and deal with the Union was as ill-intentioned as its other actions.?Upon the record as a whole, the Trial Examiner finds that on May 30, 1959, andat all times thereafter,Respondent, in violation of Section 8(a) (5) of the Act, failedand refused to bargain collectively with the Union as the duly designated and selectedrepresentative of the majority of the employees in the unit hereinabove found appro-priate, thereby interfering with, restraining,and coercing its employees in the exerciseof the right guaranteed in Section 7 of the Act.B. The discriminatory discharges of Hartley and CarrithersHartley and Carrithers were hired on May 9 by Rogers.Hartley credibly testified8that after they had been hired, Rogers came to wherehe and Carrithers were working and asked them if they were members of the Union;BN L R B v Linh-Belt Company,311 U S 584, 5887 Joy SilkMills, Inc. v. NL.R B.,185 F. 2d732 (C A.D.C ;Franks Bros Company vXL R.B,321 US. 702;N L.R B.v.Federbush Company, Inc,121 F. 2d 954 (C A 2) ;NLRB. v. Louisville RefiningCo,102 F. 2d 654 (C. A.6) ; Dahlstrom Metallic DoorCompany vN,L R B.,112 F. 2d 756(C.A2) ; Solvay Process Company v N L R B ,117 F. 2d 83(C.A.5) ; ATL R.B. v. Inter-City Advertising Co of Charlotte,N C, Inc,etal,190 F 2d 420 (C A. 4) ;N.L R B v W. T Grant Company,199 F 2d 711(CA. 9) , NL R.B v.Motorola,Inc.,199 F. 2d82 (C.A.9) ;N.L R IS v Poultry Enter-prises, Inc.,207 F. 2d522 (C.A. 5).8 The Trial Examiner accepts Hartley's testimony as substantially in accord with thefacts, and rejects Rogers' testimony with respect to the incidents about whichHartleytestified mainly on (1) his observation of the conduct and deportment at the hearing ofHartley;(2) a careful scrutiny of the entire record in the case,including Rogers'deposi- 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat when they replied in the negative,Rogers said,in words or substance,"Well, thatis fine, we are non-union here, we don't recognize the union";and that Rogers indi-cated that he and Carrithers were not expected to join the Union.After doing odd jobs .for about a week, Hartley and Carrithers with Tampke were.issigned to the GoldenValleyElectric survey job; Hartley as the instrument manand the other two as chainmen.Hartley and Carrithers remained on that job untilthey were discharged on June 1, except that Hartley worked on a subdivision jobnear the airport for 1 day during that period.About a week after the Golden Valley job had commenced, Labe went to thejobsite and asked the three above-named persons to join the Union.At quitting time, the day of Labe's aforesaid visit,Carrithers and Hartley returnedto Respondent's offices and told Rogers,in the presence of one of his partners, BobP. Gray, ofLabe's visit and of his invitation to join the Union.They also told Rogersthat they were seeking his advice about the Union because they were "undecided asto what to do"and because they were "new in Alaska." Rogers, according to Hart-ley's credible testimony,gavethem "no particular reply" but "turned to Gray and heseemed to think it a big joke."As found above, Hartley and Carrithers joined the Union sometime between May15 and 30; that about 5 p.m. on the latter date, Labe and Strohmaier informedRogers, at the timetheydemanded recognition of the Union as the collective-bargaining representative of the field survey personnel,that Carrithers and Hartleywere union members; and that Rogers replied to the announcement,"This will costthem their job [sic]."Hartley credibly testified that when he and Carrithers reported for work on June1, the next workday after the May 30 Rogers-Labe-Strohmaier meeting, Carrithersand he saw a new employee in the office with Gray;that Rogers arrived about 30minutes after they had reported and shortly thereafter Rogers "started,"to quote fromHartley's testimony,"explaining to [Charles Bonner,the new employee] the opera-tion of this instrument we were using on the job, and explained to him some of thedetails of the job"; and...Mr. Rogers came over to us and just immediately started complaining thatwe were incompetent and incapable and inexperienced and that they knew thatwe were inexperienced when they hired us but they felt that we could handle thispole line job, which they later decided we couldn't,Mr. Rogers and the companydecided that we couldn't.*******...he stated that when they came out there the preceding week,I believe itwas Tuesday, he and Mr. Gray came out to the job with the intention of dismiss-ing us, but that upon examination of the job decided we were doing accurateenough work but that we were too slow and that so far that the partnershipnot made any money on the pole line job and that they had had to chargethe people for only half the time that we had taken to do the lot subdivision. Sothey explained that, consequently,they felt they needed a more experiencedman, and I asked Mr. Rogers at that time, "this being the case then you arejust replacing me and not Bud?"and Mr. Rogers said,"Well, it wouldn't havehad to be either one of us astheyhad a job coming up sometime in the nearfuture," which I believe he said would have required a four-man crew and Budand I could have been two of them and they would have hired two others to fillthe crew out;but the situation now was changed and he then told us, Mr. Labeand Mr.Strohmaier from the union had contacted him Saturday and that theyhad had to get more experienced men, so then. .. .*******Mr. Rogers turned to Mr. Gray and asked Mr. Gray if he had had any diffi-culty contacting Mr. Bonner, so Mr.Gray replied"No," that he had contactedhim Sunday evening and and had gotten in touch with Mr. Bonner.Well, let me see now, he said that the union had contacted them and thatthey had to findMr. Bonner ... .*******tion, all of which has been carefully read, and parts of which have been reread and re-checked several times, (3) the candor with which Hartley admitted that he could notbe certain as to the dates or the exact words used by Rogers and others;and (4) thefact that Hartley particularly impressedthe TrialExaminer as being a person who iscareful with the truth and meticulous in not enlarging his testimony beyond his actualmemory of what occurred or what was said GRAY, ROGERS,GRAHAM & OSBORNE459... Mr. Rogers just turned and walked away from us, so we waited; he startedexplaining the new instrument at that time to this Mr. Bonner fellow and wewaited ten or fifteen minutes and were more or less ignored and I went up toMr. Rogers and asked him "if we were no longer working for you, can we pickup our checks today," and he says "Yes, you may, you can pick them up at11:00 o'clock," so we left.This case presents the comparatively rare situation where the recitation of thefacts leading up to the discharges vividly reveals their discriminatory character.9Immediately upon being informed by Labe and Strohmaier that Hartley andCarrithers were union members, Rogers stated that such memberships would costthem their jobs.The very sequence of events surrounding the discharges rendersimmediate suspect Respondent's proffered explanation in justification of its conduct.Thus, in the face of the convincing credited evidence that the discharges were plainlyattributable to Respondent's animosity to the union memberships of the complainantsherein, Respondent urges that the true reason for the discharges was that they were"incompetent and incapable and inexperienced."The Trial Examiner is convincedthatHartley's and Carrithers' shortcomings only became insupportable in their em-ployer's eyes when they joined the Union which their employer opposed 10 and thatthe advanced reasons for the discharges were merely a pretext."Upon the record as a whole, which clearly reveals Respondent's unconcealed unionanimosity, the Trial Examiner finds that Carrithers and Hartley were dischargedbecause of their union membership and not for the reason advanced by Respondent.13InN.L.R.B.v.MayDepartment Stores Company,154 F. 2d 533 (C.A. 8), the courtsaid, at page 538, regarding a situation similar to the one presented here, that thereis a "broad scope of inference open . . . on questions of motive and discrimination,where the evidence indicates a desire to thwart or nullify unionizing efforts, eithergenerally or as to a particular employee-organization."And where, as here, theemployer has shown strong opposition of its employees' unionization, "a very con-vincing case of discharge for cause would have to be made to make unreasonablea conclusion that [the] discharge was because of union affiliation." 13IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policiesof the Act.It havingbeen foundthatthe Respondent discriminated in regard to the hire andtenure of employmentof Albert Ellis Hartley,Jr., and MadisonEarl Carrithers bydischarging them on June1,1959, theTrial Examiner will recommend that theRespondent offer them immediate and full reinstatement to their former or sub-° Compare the oft-quoted observation of Chief Judge Parker inHartsell Mills CompanyvN.L R B.,111 F 2d 291, 293 (CA. 4), ". . . direct evidence of a purpose to violatethe statute is rarely obtainable"Accord :N.L R B. v. Bird Machine Company,161 F 2d589, 592 (CA. 1).10Cf.NLRB. v. Wells, Incorporated,162 F. 2d 457 (C.A. 9) ; D.W. Onan & Sons v.N L.R.B ,139 F 2d 728(C A. '8) ; Edward G Budd Manufacturing Co. v. N.L R B.,138 F 2d 86 (CA3) ; Agwilines, Inc v. N.LR.B.,87 F. 2d 146 (C.A. 5)11Of course, disbelief of the reasons advanced by Respondent does not itself make outa violationThe burden is on the General Counsel to establish discriminatory motive,not on Respondent to disprove itBut here, the General Counsel more than amply metthat burden.12 It goes without saying, as the Fifth Circuit pointed out inN.L R B v T. A. McGahey,Sr ; etal.,d/b/e Columbus Marble Works,233 F. 2d 406, "Management can dischargefor good cause or bad cause, or no cause at all" provided the discharge was not moti-vated by any purpose progeribed by the Act. But, the court, however, pointed out thatwhere the evidence reveals that the real and dominant purpose for the discharge wasdiscriminatory,as here, then a finding of a violation of Section 8(a) (3) ofthe Act isclearly warranted.13Dannen Grain and MillingCompany v. N L R B.,130 F. 2d 321, 328 (C.A. 8). 460DECISIONSOF NATIONALLABOR RELATIONS BOARDstantially equivalentpositions,without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of pay they may have sufferedby reason of said discrimination by payment to them of a sum of money equal tothat which they would have earned as wages from the date of the discriminationagainst them to the date of the offer of reinstatement, less their net earnings duringsuch period, in accordance with the formula set forth in F.W. Woolworth Company,90 NLRB 289.Having found that Respondent, on May 30, 1959, and at all times thereafter, hasrefused to bargain collectively with the Union as the representative of the employeesin anappropriate unit, the Trial Examiner will recommend that Respondent, uponrequest, bargain collectively with that organization as the exclusive representativeof all the employees in the unit heretofore found appropriate, and, if an agreementis reached, embody such understanding in a signed agreement.In the opinion of the Trial Examiner, the unfair labor practices committed bythe Respondent in the instant case are such as to indicate an attitude of oppositionto the purposes of the Act generally. In order, therefore, to make effective theinterdependent guarantees of Section 7 of the Act, thereby minimizing industrialstrifewhich burdens and obstructs commerce, and thus effectuate the policies of theAct, it will be recommended that the Respondent cease and desist frominfringingin any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local No. 189, American Federation of Technical Engineers, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.AllRespondent's full-time field survey personnel, excluding all other per-sonnel,constitute, and at all times material constituted, a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.3.Local No. 189, American Federation of Technical Engineers, AFL-CIO, was,on May 30, 1959, at all times thereafter has been, and now is the exclusive repre-sentative of all the employees in the above-described unit for the purposes of collec-tive bargaining within the meaning of Section 9(a) of the Act.4.By failing and refusing on May 30, 1959, and at all times thereafter, tobargain with the Union, as the exclusive representative of all the employees in theappropriate unit, Respondent has engaged in and is engaging in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) of the Act.5.By discriminating in regard to the hire and tenure of employment of AlbertEllisHartley, Jr., and Madison Earl Carrithers, thereby discouraging membershipin the Union, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.^6.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Jackson Manufacturing CompanyandInternational Associationof Machinists,AFL-CIOandLocal Lodge 2009, InternationalAssociation of Machinists,AFL-CIOKershawManufacturing CompanyandInternationalAssocia-tion of Machinists,AFL-CIOandLocalLodge2009,Inter-nationalAssociation ofMachinists,AFL-CIO.CasesNos.15-CA-1097, 15-CA-1412, 15-CA-1098, and 15-CA-1413.Octo-ber 28, 1960DECISION AND ORDEROn February 23, 1960, Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that the129 NLRB No 55.